DETAILED ACTION
Reasons for Allowance
Claim 1-8 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 5, the prior art of record fails to disclose or render obvious the claim including, “…the upper substrate having a metasurface configured such that a plurality of unit cells are arranged at predetermined intervals…the plurality of slots being formed in the second layer…the plurality of unit cells of the upper substrate include first unit cells arranged in the second direction, center unit cells arranged in the second direction, and second unit cells arranged in the second direction, and the center unit cells being disposed between the first unit cells and the second unit cells and arranged along a center line of the second layer…first vias corresponding to…and disposed below the first unit cells and arranged in the second direction, and second vias corresponding to…and disposed below the second unit cells and arranged in the second direction…the plurality of slots are disposed below only the center unit cells and arranged in the second direction and parallel to the center line of the second layer…wherein each of the plurality of slots extends in the second direction and is offset from the center line…wherein two adjacent slots among the plurality of slots are offset in opposite directions with respect to the center line…” 
The antenna arrangement and configuration provides a unique antenna structure and substrate-integrated waveguide including a metasurface for receiving and transmitting signals not realized by the prior art of record.
For example, Pilletti (US 20190379132 A1) and Achour (US 20190326684 A1) does not teach the unique claimed arranged of the plurality of slots being disposed only 
Dependent claim 2-4 and 6-8 is allowable based on its dependence on claim 1 and 5, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.P/Examiner, Art Unit 2845                      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845